 



Exhibit 10.23

AMENDMENT NUMBER ONE
INDEPENDENCE COMMUNITY BANK CORP.
DEFERRED COMPENSATION PLAN

     BY THIS AMENDMENT NUMBER ONE, the Independence Community Bank Corp.
Deferred Compensation Plan (the “Plan”) is hereby amended as follows, such
amendment effective as of September 24, 2004:

     1. Section 8(c) of the Plan is amended and restated to read in its entirety
as follows:

     Timing of Payments. Payments in settlement of a Deferral Account shall be
made as soon as practicable after the date or dates (including the occurrence of
specified events), and in such number of installments, as may be directed by the
Participant in his or her election relating to such Deferral Account(s), or
earlier in the event of termination of employment by the Participant in the
circumstances specified in Section 8(c)(i) and 8(c)(ii) of the Plan. An election
to change a date of a distribution, which is subject to the approval of the
Committee and/or Administrator, must be made, in writing, while the Participant
is an active employee or in the active service of the Company or its
Subsidiaries and prior to the commencement of distribution. However, the change
shall not become effective until the one (1) year anniversary of such
election(s), provided the Participant remains in the active employ or service,
as the case maybe, of the Company or its Subsidiary for the entire one (1) year
period.



  (i)   In the event of termination of employment or service as a Non-Employee
Director for reasons other than Retirement or Disability, a single lump sum
payment in settlement of any Deferral Account (including a Deferral Account with
respect to which one or more installment payments have previously been made)
shall be made as promptly as practicable following the Valuation Date, unless
otherwise determined by the Administrator; or     (ii)   In the event of a
Change in Control, payments in settlement of any Stock-Denominated Deferral
Account (including a Deferral Account with respect to which one or more
installment payments have previously been made) shall be made within fifteen
(15) business days following the effective date of such Change in Control.

     2. All other provisions of the Plan shall continue in full force and
effect.

     IN WITNESS WHEREOF, this Amendment has been executed this 24 day of
September 2004.



            INDEPENDENCE COMMUNITY BANK CORP.



    By:  /s/ Alan H. Fishman       Alan H. Fishman, President and Chief       
Executive Officer     

